Citation Nr: 1448140	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for jungle rot of the left big toe.

2.  Entitlement to service connection for jungle rot of the left big toe.

3.  Entitlement to service connection for left cheek cyst.

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran submitted a VA Form 9 in July 2011 without selecting either A or B in Box 9, which identifies the issues to be appealed to the Board.  The response to Box 10 clearly indicates intent to appeal the denial of service connection for a cheek cyst.  An August 2011 letter sought clarification from the Veteran regarding the remaining issue addressed in the July 2011 Statement of the Case, and the Veteran, through his representative, confirmed appeal of the issue of whether or not new and material evidence has been received to reopen the claim for service connection for jungle rot of the left great toe.  The Board finds that the appeal has been perfected as to both issues.

Additionally, in the VA Form 9, The Veteran requested a Board hearing.  In a September 2014 letter, the Veteran acknowledged the date of the hearing, but he subsequently failed to appear on the appointed day.  The Veteran has not submitted any communication asserting an interest in rescheduling or otherwise insisting on a hearing with good cause shown for the failure to appear.  Therefore, the Board considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.702(d).  

Lastly, in September 2014, the Veteran, through his representative, waived the right to have additional evidence referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance, to the extent that the evidence received on that date was not already a matter of record.
 


FINDINGS OF FACT

1.  In an unappealed December 2006 rating decision, the RO denied service connection for jungle rot of the left great toe.

2.  Evidence added to the record since the December 2006 disallowance of service connection for jungle rot of the left great toe that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating that claim.

3.  The Veteran does not have a skin condition of the left great toe as a result of his active military service.

4.  The Veteran has not had a left cheek cyst or any residuals of such during the course of his appeal.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied entitlement to service connection for jungle rot of the left great toe is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  As new and material evidence has been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for jungle rot of the left big toe have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection of jungle rot of the left great toe have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection of left cheek cyst have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in August 2009, including appropriate specialized notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In a March 2009 application, the Veteran explicitly indicated that he had never sought treatment at a civilian medical facility, and he has not provided a release for any private treatment records.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he failed to appear and did not offer good cause for his absence.  VA treatment records have been obtained.  

The claims file indicates that the Veteran is in receipt of Social Security Disability Insurance, with a disability onset date of July 1995.  There is, however, no indication that the Veteran is unable to work due to, or that the SSA records might otherwise contain evidence related to, either jungle rot of the left big toe or a left cheek cyst.  In fact, the nature of the claimed conditions, as compared to the Veteran's other disabilities, and his 2009 statement that he has not sought private treatment for the issues on appeal allows the Board to conclude that there is no reasonable possibility that SSA records are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (2009).

While VA examinations for the claimed conditions have been provided previously (two in October 1994 and one each in August 1995 and December 1997) and those reports of which have been associated with the claims file, no VA examinations were provided in connection with the current claim.  The Veteran has not provided competent evidence of a current disability or of recurrent symptoms of disability related to a left cheek cyst, and the evidence does not establish an in-service event upon which a link to chronic disability such as the claimed jungle rot of the left great toe could be drawn.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As noted above, this has not been met in this case. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. New and Material Evidence to Reopen the Jungle Rot Claim

The Veteran's claim of entitlement to service connection for jungle rot of the left great toe was denied by a December 2006 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302.  The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

Here, however, the RO provided the Veteran and his representative at the time notice both of the December 2006 determination and of his appellate rights.  The RO did not receive a Notice of Disagreement (NOD) within one year of mailing notice of the December 2006 decision, and no evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  Thus, the decision became final.

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for jungle rot of the left great toe was initially denied by a December 1994 rating decision, as there was no evidence of the claimed condition in his service treatment records and the VA examiner determined that the condition, apparently diagnosed as onychodystrophy, was asymptomatic in October 1994.  The claim for service connection of jungle rot of the left great toe was then incorporated into an appeal for onychodystrophy and denied by January 1999 Board decision: "Inasmuch as the veteran has presented no medical evidence of an etiological link between the post service symptoms and findings, and any symptoms or event in active service, the claim[] for service connection for...onychodystrophy of the left great toe [is] not plausible."  The December 2006 rating decision found that the Veteran had not provided new and material evidence to reopen the claim.  

Accordingly, the Board is charged with determining whether  new evidence, not considered in the December 2006 rating decision that relates to the unestablished fact of a nexus between service and the Veteran's current skin condition has been submitted.  Already of record in July 1998 BVA hearing testimony, the Veteran stated: "...[W]e went to Thailand in 1962...  But I think my problems come from that jungle rot on my left big toe, that was on the left big toe, came from being over there in Thailand in the jungles wearing them Marine combat boots instead of having jungle boots."  

The Board acknowledges that subsequent to the December 2006 rating decision, VA treatment records (for example, from March 2009) include an assessment of onychomycosis.  Furthermore, in his March 2009 application for benefits, the Veteran listed treatment for jungle rot resulting from improper footwear worn in Thailand from November 1962 to July 1963.  The Veteran's representative echoed this fact in a September 2014 brief: "The veteran maintains that his statements regarding having been treated for jungle rot of the left toe while in Thailand should constitute new and material evidence to reopen the claim for service connection for that condition."  The credibility of these statements, viewed in isolation, is presumed for the limited purpose of assessing whether to reopen the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).

While the specific contention linking jungle rot to the conditions of service in Thailand is not new, the recent statements, together, raise the possibility of another in-service event, i.e. the Veteran's lay testimony that he received treatment for jungle rot during his active service.  The Veteran's statement is ambiguous with respect to whether the treatment occurred during service or whether the conditions of service during the specified time resulted in a present disability.  However, reasonable doubt is resolved in the Veteran's favor, for the purpose of the instant analysis, particularly in light of the representative's statement on the Veteran's behalf. 

Consequently, this evidence is not cumulative or redundant of evidence of record at the time of the original decision, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for jungle rot of the left great toe, and raises a reasonable possibility of substantiating that claim.  Therefore, as new and material evidence has been added to the record since the December 2006 decision, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Jungle Rot Claim

As noted above, the Veteran alleges in the March 2009 application that he developed jungle rot on his left big toe as a result of wearing inadequate boots during his service in Thailand between November 1962 and July 1963.  Moreover, in a September 2014 brief, the Veteran's representative contends that he received treatment for the condition in service.  Certainly, the representative's statement is not based on personal observation, but is made in reliance on and in interpretation of the Veteran's report.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Also of note, neither the Veteran nor his representative identify any specific symptoms during service-they only allege that he sought treatment.

Charged with assessing credibility, the Board finds that these statements are inconsistent with other statements that have been made by the Veteran.  For example, during a May 1996 RO hearing, the Veteran testified: 

Well, I didn't have too much effect with it then.  But that's how I got it.  It's like everything else.  It takes time for it to do what it did.  I don't know how long I've had...that toenail like that....  I feel like when I went to Thailand...[i]t was just the dust.  I feel like that's where I got it at and that's when I got it.  That's the way I feel.  

His opinion, then, is one that the events of his service caused his later-arising fungal infection, not that he experienced symptoms during his service.   The RO hearing is consistent with BVA hearing testimony in July 1998: "When I come out of the service, I soaked them in Epsom salts and put cotton under them.  My right toenail, it bothered me a whole lot.  My left one, I didn't have problems with the left toenail, but it just died."  Thus, the Veteran's recent application for benefits, when viewed in light of the entire record and all of the Veteran's testimony, cannot be interpreted as supporting his representative's contention that he sought treatment or experienced left toe symptoms in service.

To the extent otherwise, the Board finds the service treatment records more probative as to the second element of service connection.  While noting an ingrown nail of the right great toe in 1962, service treatment records are silent for symptoms involving the left foot or for any diagnosis of fungal infection.  After having sought treatment for a foot ailment, it is reasonable to expect that medical professionals, previously diagnosing a condition of the foot, would have recorded other related symptoms in his service treatment records and that, if treated accordingly; there would be evidence of that fact.  The Veteran's purported statement as to being treated for a fungal infection is less probative than the contemporaneous service treatment records, which appear complete, at least in pertinent part.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  The preponderance of the evidence weighs against a finding that the Veteran sought treatment for or had symptoms of jungle rot of the left great toe in service.   

On this record, without credible evidence of in-service manifestation or treatment, the Veteran is not capable of attributing onychomycosis to in-service exposure, though the Board recognizes that there is no categorical rule requiring expert evidence of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether he had delayed onset caused by in-service events, as opposed to some other cause, is a complex question, not determinable by a person without expertise in the area of skin disease.  See Jandreau, 492 F. 3d 1372.  The Veteran has not demonstrated such expertise and, therefore, his statements are not competent to establish the nexus element in this case.  The Board turns to the other evidence of record.

In September 2014, the Veteran resubmitted the October 1994 VA examination report, which shows a diagnosis of onychomycosis.  This is the earliest evidence of record reliably establishing a disability, some thirty years after service.  The passage of such a period of time and its effects on memory, significantly reduce the probative value of any reports not only that he incurred the disability in service but also that he consistently had symptoms from service to the present.  The Board finds that the Veteran is not an accurate historian in this regard.  

Moreover, subsequent VA examination in October 1994 did not result in a diagnosis of onychomycosis but, rather, of asymptomatic onychodystrophy.  The only findings on a 1995 VA examination were ingrown toenails.  VA examination in 1997 discounted any physical findings associated with fungal infection and did not result in any related diagnoses.  Of note, the Veteran reported that the fungal infection was cured.  Without pertinent physical findings and without opinion as to etiology, VA treatment records from 2009 reveal an assessment of onychomycosis.  Still, the record is devoid of competent evidence linking at-best intermittent symptoms-first noted thirty years after discharge, resolving, and manifesting ten years later-with military service.  Therefore, on these facts, the third element of service connection, a link between chronic disability and military service, has not been and cannot be established for jungle rot of the left great toe.

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that jungle rot of the left great toe had onset during active service or was caused by any event, injury, or disease during active service.  The appeal is therefore denied.

Left Cheek Cyst Claim

According to the March 2009 application, supplemented by testimony given during a May 1992 BVA hearing, the Veteran contends that he developed a cyst on his cheek that was drained during service in Thailand, in April 1963.  However, service treatment records are silent for any indication of such a cyst.  In the most recent application, the Veteran localized the cyst to his left cheek.  Yet, there is no evidence of record during the pendency of the claim, including VA treatment records, which establishes a diagnosis or treatment related to a left cheek cyst or to any associated residuals.  

During a VA examination in December 1997, the Veteran alleged that the cyst was located on the right cheek, yet he has not alleged that multiple cysts appeared or were drained in service.  Thus, he has pointed to two different locations for the cyst.  This distinct contradiction in the Veteran's statements greatly undermines the probative value of his statements both as to the existence of a cyst and its location.  The inconsistency in the reported medical history renders the Veteran's statements as to the location of the cyst incredible and thus the probative value of the Veteran's lay statements regarding the existence of and treatment for the cyst is greatly diminished.  The Board acknowledges the fact that the Veteran is attempting to recall a condition which allegedly developed nearly half a century earlier.  However, it is for this specific reason, namely the fallibility of human memory, that testimony is scrutinized carefully.  Essentially, the Veteran is asking VA to accept that he has experienced a condition since service, yet his testimony is unclear even as to which cheek was impacted.

Moreover, the VA examiner found no discernable fascial cyst or scar.  The Board finds that the VA examination outweighs the Veteran's conflicting reports.  Thus, the first element of service connection, a present disability, has not been established for a left cheek cyst; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that a present disability involving a left cheek cyst has existed during the pendency of the claim and appeal.  The appeal is therefore denied.



ORDER

The claim of entitlement to service connection for jungle rot of the left great toe is reopened, and, to that extent only, the appeal is granted.

Service connection for jungle rot of the left great toe is denied.

Service connection for left cheek cyst is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


